Roosevelt, J.
In this case, when the summons was issued, the plaintiff was not “ residing within the jurisdiction of the court.” He was therefore bound to file security for costs, and even if he afterwards changed his residence, the law makes no exception in that case. It looks to the state of things existing “ at the commencement of the suit,” unless where a plaintiff *341resident afterwards becomes a non-resident. No provision is made for a plaintiff non-resident afterwards becoming resident. That change, therefore, even if it occurred in this case, which is by no means clear, would not relieve the plaintiff.
Ordered that security be filed, and that all proceedings on the part of the plaintiff be stayed until it be done, and until the sureties, if excepted to, justify according to the statute.